        Case 7:08-cv-00206 Document 77 Filed on 07/03/19 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA               §
                                        §
                     Plaintiff,         §
                                        §
 v.                                     §       CASE NO. 7:08-CV-206
                                        §
 1.22 ACRES OF LAND, MORE OR LESS,      §
 SITUATE IN HIDALGO COUNTY,             §
 TEXAS; AND ESTATE OF MARIA PENA        §
 FLORES, ET AL.,                        §
                                        §
                    Defendants.         §
____________________________________________________________________________

                               STATUS REPORT
____________________________________________________________________________

         The United States of America (“United States”) files this Status Report to inform the Court

regarding the status of this case:

                                       PROCEDURAL HISTORY

   1.    On July 1, 2008, the United States filed its Declaration of Taking ("Declaration") and a

         Complaint in Condemnation ("Complaint") in this cause for the taking of certain interest

         in real property identified as Tract Nos. RGV-MCS-1022E-1, RGV-MCS-1022E-2, RGV-

         MCS-1022E-3 which interest and property are more particularly described in Schedules

         “C,” “D” and “E” of the Declaration and Complaint (Docket No. 1 and Docket No. 2).

   2. On July 1, 2008 the United States deposited into the Registry of the Court its estimated just

         compensation in the amount of $2,900.00 (Docket No. 4), at which time pursuant to the

         Declaration of Taking Act, 40 U.S.C. § 3114, title to the Subject Property passed to the

         United States by operation of law



                                             Page 1 of 6
  Case 7:08-cv-00206 Document 77 Filed on 07/03/19 in TXSD Page 2 of 6



3. On November 22, 2010, the United States filed its Amendment to the Declaration of Taking

   and an Amendment to the Complaint in Condemnation (Docket No. 8 and Docket No. 9)

   in this cause to acquire certain interests in additional land identified as Tract RGV-MCS-

   1022E-4, formerly part of RGV-MCS-1022E-3, and to provide a legal description, survey

   plat, and estate taken for same; to clarify the legal description and accompanying plat for

   acquired Tracts RGV-MCS-1022E-1, RGV-MCS-1022E-2, RGV-MCS-1022E-3; to

   clarify the estate being taken for acquired Tracts RGV-MCS-1022E-1, RGV-MCS-1022E-

   2, RGV-MCS-1022E-3. On February 7, 2013, the United States filed a Second Amendment

   to the Declaration of Taking and Second Amendment to the Complaint in Condemnation

   (Docket No. 21 and Docket No. 22) to clarify the estate being taken for acquired Tract

   RGV-MCS-1022E-4.

4. In a Status Report filed by the United States on December 7, 2018, (Docket No. 31), the

   United States advised the Court that it intended to: a) file a motion to add potentially

   interested parties, which the United States filed on March 14, 2019 (Docket No. 37) and

   the Court granted in part on April 23, 2019 (Docket No. 41); and b) publish notice pursuant

   to Fed. R. Civ. P. 71.1(d)(3)(B), which the United States filed proof of publication on

   March 20, 2019 (Docket No. 38).

5. On March 14, 2019, the United States moved to add fifty-two (52) parties to the instant

   case (Docket No. 37), which the Court granted in part on April 23, 2019 (Docket No. 41).

                                          STATUS UPDATE

6. Beginning May 14, 2019, the United States has served process upon the newly added fifty-

   two (52) parties as indicated below:




                                      Page 2 of 6
Case 7:08-cv-00206 Document 77 Filed on 07/03/19 in TXSD Page 3 of 6



            Certified Mail                                   Hand Delivery

1. Lea Brandenburg                                1. Keith Allen Brandenburg

2. Maria Luisa Cavasos                            2. Ernestina F. Campos

3. Norma Linda F. Cardenas                        3. Oscar David Flores

4. Hermelinda F. Garza                            4. Jose Ramiro Flores

5. Irma F. Luna                                   5. Antonio Manuel Flores

6. Arminda Minerva F. Munoz                       6. Hector Flores

7. Elizabeth F. Salinas                           7. San Juana Alicia Flores

8. Ricardo Romeo Flores                           8. Gilberto Flores

9. Randy Lee Flores                               9. Marisela Ramirez

10. Arnoldo Flores                                10. Maria Del Rosario Flores Salinas

11. Aaron Javier Flores                           11. David Matthew Morin

12. Roel Flores                                   12. Elizabeth R. Valdez

13. Arnulfo Flores                                13. Elizandro Munoz, Jr.

14. Guadalupe Flores                              14. Ema Lydia Munoz Duran

15. Florentino Flores                             15. Gilberto Flores, Jr.

16. Felicia Miranda Flores                        16. Gustavo Flores, Jr.

17. Roberto Flores                                17. Matias Flores, Jr.

18. John Jeffery Flores                           18. Noe Ruben Munoz

19. Idolina Flores Gutierrez                      19. Noelia M. Gutierrez

20. Mary Katherine Flores Ramirez                 20. Noemi Munoz

21. Maria Luisa Flores Ruiz                       21. Rene Flores, Jr.



                                    Page 3 of 6
  Case 7:08-cv-00206 Document 77 Filed on 07/03/19 in TXSD Page 4 of 6



 22. Aurora M. Flores Trigo                           22. Ricardo G. Flores

 23. Froilan Ramirez III                              23. Rodolfo M. Pena, Jr.

 24. Maribel J. Jimenez                               24. Rodolfo Manuel Pena

 25. Patricia Ramirez Oviedo                          25. Robert Michael Valdez

 26. Richard Paul Valdez

 27. Ruben Flores III



7. Of those who received notice via Certified Mail, twelve (12) have returned Waivers of

   Service. Of those who received notice via Hand Delivery, fifteen (15) have returned

   Waivers of Service. These waivers have been filed between the dates of May 16, 2019

   through July 3, 2019.

8. The United States has been unable to deliver notice to seven (7) parties: Irma F. Luna,

   Antonio Manuel Flores, Arnulfo Flores, Guadalupe Flores, John Jeffery Flores, Froilan

   Ramirez III, and Rodolfo Manuel Pena. This is a result of either death or the inability to

   locate correct addresses after extensive research.

9. With respect to the courts inquiry “which parties have an interest in which Tracts,” the

   United States directs the court to Schedules “CC” and “DD” of the Amendment to

   Declaration of Taking (Docket No. 9). All fifty-two (52) parties have equal interests in the

   property identified in the aforementioned schedules.

10. To date, the United States has had great difficulty contacting the interested parties and as

   a result no negotiations have taken place thus far. However, the United States has deposited

   two thousand nine hundred dollars ($2,900.00) into the registry as just compensation for




                                        Page 4 of 6
  Case 7:08-cv-00206 Document 77 Filed on 07/03/19 in TXSD Page 5 of 6



   this matter (Docket No. 4).

11. The United States would like to remedy any discrepancies or deficiencies with regard to

   Christie Elizabeth Flores Salazar. The United States erred by including Christie Elizabeth

   Flores Salazar in the service list attached to the United States’ motion (Docket No. 29), as

   she had already disclaimed any interest in the land taken in the case (Docket No. 25).

   Christie Elizabeth Flores Salazar had already been formerly dismissed by the Court on July

   27, 2019 (Docket No. 29) and as such, the United States should not have included her in

   the service list.

12. Additionally, The United States would like to remedy any discrepancies or deficiencies

   with regard to Dillard National Bank. The United States originally listed Dillard National

   Bank on “Schedule GG” by virtue of an abstract of judgment filed in Hidalgo County,

   Texas against Gilberto Flores (Docket No. 9). Thus, Dillard National Bank was included

   in the service list in Docket No. 9 because it was already a named party that had an interest

   and/or claim in the case. The United States is in the process of determining if Dillard

   National Bank was improperly named and intends to file a motion to dismiss once the

   United States confirms the identity of Gilberto Flores, who is named as a party in this case.

13. The United States continues diligent efforts to locate any and all heirs related to this

   property.




                                       Page 5 of 6
     Case 7:08-cv-00206 Document 77 Filed on 07/03/19 in TXSD Page 6 of 6



                                                    Respectfully submitted,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas

                                             By:    s/ E. Paxton Warner
                                                    E. PAXTON WARNER
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 555957
                                                    Texas Bar No. 24003139
                                                    1701 W. Bus. Highway 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 618-8010
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Paxton.Warner@usdoj.gov
                                                    Attorney in Charge for Plaintiff


                                                    ALEXANDER N. DERGARABEDIAN
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 3381593
                                                    New York Bar No. 5103577
                                                    1701 W. Bus. Highway 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: 956-992-9380
                                                    Facsimile: (956) 618-8016
                                                    E-mail: alexander.dergarabedian@usdoj.gov




                                CERTIFICATE OF SERVICE

      The undersigned certifies that he served a true and correct copy of the foregoing STATUS
REPORT on the parties remaining in this case by first-class U.S. mail, postage prepaid, on July 3,
2019.

                                                    s/ E. Paxton Warner
                                                    E. PAXTON WARNER
                                                    Assistant United States Attorney




                                           Page 6 of 6
